Case 1:21-cv-10330-WGY Document 118-3 Filed 07/06/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP.,

Plaintiff,

¥.

THE SCHOOL COMMITTEE OF THE CITY
OF BOSTON, ALEXANDRA OLIVER-
DAVILA, MICHAEL O’NEILL, HARDIN
COLEMAN, LORNA RIVERA, JERI
ROBINSON, QUOC TRAN, ERNANI
DeARAUJO, and BRENDA CASSELLIUS,

Defendants,
and

COUNSEL FOR THE BOSTON BRANCH
OF THE NAACP, GREATER BOSTON
LATINO NETWORK, ASIAN PACIFIC
ISLANDER CIVIC ACTION NETWORK,
ASIAN AMERICAN RESOURCE
WORKSHOP, MAIRENY PIMENTEL, and
H.D,

Intervenors.

 

 

Civil Action No. 1:21-cev-10330-WGY

AFFIDAVIT OF SHAWN A. WILLIAMS

I, Shawn A. Williams, do hereby state and depose as follows:

1. ] am an attorney and a member in good standing of the Massachusetts bar.

2. I am the Director of Public Records and Records Access Officer for the City of

Boston. As an attorney, I report to the Corporation Counsel for the City of Boston. I have been

employed in this capacity since January 2017.

 
Case 1:21-cv-10330-WGY Document 118-3 Filed 07/06/21 Page 2 of 5

3. Prior to my employment with the City of Boston, I was employed as an attorney
in the Public Records Division of the Secretary of the Commonwealth, from 2006 until
December of 2016. In that capacity, I worked initially as a Staff Attorney, later as Assistant
Director of Public Records, and eventually as Supervisor of Public Records and Director of the
Public Records Division.

4, In my current capacity, I assist all City of Boston departments on issues
associated with requests for City department records pursuant to the Massachusetts public
records law and its access regulations. G. L. c. 4, § 7 (26); 950 C.M.R. 32.00. I provide legai
advice, assist with collection and disclosure of records, negotiate, draft, and provide written
responses to such requests.

5. Under Massachusetts law, a department is not required to provide responses
through me or through my department. Similarly, requesters are not required to submit a request
through me or my department. City departments seek my assistance but those departments may
also provide responses on their own.

6. My role is as an advisor; the department is ultimately responsible for decisions
associated with producing what it deems to be responsive and public. I provide my opinion as to
what may be responsive and public, but the decision is ultimately that of the department.

7. Some City departments use the City’s Law Department for legal advice, and some
departments possess an internal legal staff of their own. The Boston Public Schools is one such
department and employs attorneys under the Boston Public Schools Office of the Legal Advisor.
Cathy Lizotte is the Legal Advisor for the Boston Public Schools.

8. The Office of the Legal Advisor for the Boston Public Schools is also part of the

City of Boston Law Department.

 
Case 1:21-cv-10330-WGY Document 118-3 Filed 07/06/21 Page 3 of5

9. To assist in the management of public records requests the City uses a platform
called Govqa. A requester may file a request through the City’s website at
https://bostonma.govaa.us/WEBAPP/ rs/(SC lrirkzwohhdSwmndiw43e2b))/supporthome.aspx.
A requester may also make a written request by mail, email, or a facsimile. Requests are entered
into the Govga platform, and a sequential reference number is assigned to the request. The
Govga platform calculates time up to the tenth business day, as the Massachusetts law requires a
response within ten business days. Requests entered into the platform are tracked, and a history
of all internal and external activity is recorded. The platform permits communication between
myself, requesters, my department, and other City departments to monitor the status of requests.

10. | Under Massachusetts law a public record ts defined as follows:

“Twenty-sixth, “Public records” shall mean all books, papers, maps, photographs,
recorded tapes, financial statements, statistical tabulations, or other documentary
materials or data, regardless of physical form or characteristics, made or received by
any officer or employee of any agency, executive office, department, board,
commission, bureau, division or authority of the commonwealth, or of any political
subdivision thereof, or of any authority established by the general court to serve a
public purpose, or any person, corporation, association, partnership or other legal
entity which receives or expends public funds for the payment or administration of
pensions for any current or former employees of the commonwealth or any political
subdivision as defined in section 1 of chapter 32, unless such materials or data fall
within [one of the enumerated exemptions]. G. L. c. 4., § 7 (26)

11. For the year ending December 31, 2020, the City’s Govga system indicates that
3,253 public records requests were filed. Approximately 60 requests were filed specifically for
records from the Boston Public Schools.

12. Requests for records that include text messages are not common.

13. Arecords custodian is expected to use their superior knowledge of the records in

responding to a request. See A Guide to the Massachusetts Public Records Law, Accessed July

6, 2021. https://Awww.sec.state.ma.us/pre/prepdf/suide. pdf

 
Case 1:21-cv-10330-WGY Document 118-3 Filed 07/06/21 Page 4 of 5

14. | The Boston Public Schools used its superior knowledge to provide records it
deemed to be “made or received” by members of the Boston School Committee (“board”) in
each member’s capacity as a member of that board.

15. | Under Massachusetts law, an aggrieved person may appeal a response to the
Supervisor of Records in the Office of the Secretary of the Commonwealth. G. L. c. 66, § 10A
(c); G. L. c. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR 32.08(1)(h) (in petitioning the
Supervisor, the requester shall provide a copy of such petition to the records access officer
associated with such petition). An aggrieved person may also appeal to the Superior Court. 950
CMR 32.06(3)(c). Mr. Vaznis and Ms. Murphy were both advised of this remedy in their
respective responses.

16. Both requesters, along with several others, filed renewed requests for the records
in the spring of 2021.

17. Both requesters were provided with new responses from the City of Boston on
June 18, 2021. The new responses included a cover letter, copies of all of the screenshots of text
messages provided to the Boston Public Schools by the members of the School Committee, the
transcription and approximately 150 related emails. The cover letter to each requester is attached
as Exhibit 1 without the screen shots, transcription or emails. I have reviewed the text messages
included with Darragh Murphy’s affidavit and confirm that those are the screen shots of text
messages provided on June 18, 2021.

18. It is my understanding that as of the date of this affidavit all responsive records

have been provided.

19. To the best of my knowledge, neither Mr. Vaznis nor Ms. Murphy filed a petition

with the Supervisor of Public Records regarding the substance of either response. Mr. Vaznis did

4

 
Case 1:21-cv-10330-WGY Document 118-3 Filed 07/06/21 Page 5of5

file a petition for failure to timely respond in June 2021, but this appeal was closed when the
City of Boston provided responsive records. See SPR21/1509 Determination of the Supervisor
of Records (June 29, 2021) (“Tn light of the supplemental response provided by the City, I will
now consider this administrative appeal closed. Mr. Vaznis may further appeal the substantive

nature of the City’s supplemental response within ninety (90) days.”).

Sworn under the pains and penalties of perju: is 6th dayof July2021.

Z
Shawn A. Williams, Esq. ¢~

 

 
